Citation Nr: 0600997	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-41 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, for a period of time prior to March 30, 
2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992 and from April 1993 to February 2001.

This matter comes to the Board of Veterans'Appeals (Board) 
from a May 2004 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2005, the veteran 
testified at a Travel Board hearing at the RO in St. 
Petersburg, Florida. 


FINDING OF FACT

The veteran's application for education benefits was received 
in December 2001.


CONCLUSION OF LAW

The criteria for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training prior 
to March 30, 2003, have been met.  38 C.F.R. § 21.7131 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for education benefits for enrollment in 
an on the job training program through the Federal 
Correctional Institution (FCI) in Marianna, Florida, has been 
denied by the RO on the basis that his Application for VA 
Education Benefits, VA Form 22-1990, is stamped as having 
been received on March 30, 2004.  The veteran disagrees, 
claiming that his application, which was signed by the 
veteran on December 21, 2001, was received by VA prior to 
March 30, 2004.

In support of this claim, the veteran has submitted printed 
copies of electronic mail communications as well as a 
Memorandum from the Employee Services Specialist, FCI 
Marianna, Florida, which serves as verification of the 
electronic mail communications.  The electronic mail 
communications and the Memorandum confirm that, in December 
2001, five employees signed packets for the on-the-job 
training program and these packets were sent to a VA 
Education Liaison Representative in St. Petersburg, Florida, 
pending approval of the program.  During the two years prior 
to approval of the program, the packets remained in St. 
Petersburg, Florida.  On September 27, 2002, the VA Education 
Liaison Representative notified the FCI Marianna that the 
packets were being mailed to the Central Office.  

In January 2004, VA notified FCI Marianna that the Bureau of 
Prisons Correctional Officer job training program had been 
approved.  Additional communication from VA reflects that the 
program was approved effective from March 25, 2001.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran enters into training, the commencing date 
of his or her award of educational assistance, if the award 
is the first award of educational assistance for the program 
of education the veteran is pursuing will be the latest of: 
(i) the date of the educational institution's certification; 
(ii) one year before the date of claim; (iii) the effective 
date of the approval of the course; or (iv) one year before 
the date the VA receives approval notice for the course.  
38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for payment of 
educational assistance under Chapter 30, Title 38, United 
States Code, for training prior to March 30, 2003, have been 
met.  In this case, the evidence supports the conclusion that 
the veteran's Application for VA Education Benefits was 
received by VA in December 2001 and date stamping was unduly 
delayed until March 30, 2004, through no fault of the 
veteran.  Accordingly, inasmuch as the veteran's Application 
for VA Education Benefits is deemed to have been filed with 
VA in December 2001, the commencing date of his award of 
educational assistance is one year before this date or 
December 2000.


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training prior to March 30, 2003, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards. 


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


